Citation Nr: 1116907	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-36 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1948 to June 1952.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in March 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The Veteran also submitted additional evidence in support of his claims following the conclusion of the hearing.  The submission of this evidence was accompanied by a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed hearing loss and tinnitus are related to his period of active service, and in particular, to his claimed noise exposure while stationed aboard the U.S.S. Oak Hill (LSD-7) in the Navy.  Although the Veteran's military occupational specialty (MOS) was personnel clerk, he indicated that he was routinely assigned to "gun mounts for General Quarters," drills, and other training exercises without the benefit of hearing protection.  See Veteran's statements and hearing testimony dated May 2008, January, May, and September 2009, and March 2011.  He also denied a post-service history of noise exposure and worked in sales.  See hearing transcript, p. 9.

The Veteran also provided a statement in support of his claim from E.C., a retired Navy captain.  Although E.C. did not provide specific information about the Veteran's case, he indicated that he had the responsibility of assigning shipboard personnel to their various duties during his 30-year career.  In fact, he routinely assigned those with administrative ratings (such as a "personnel man") to gun mounts during General Quarters.  Administrative ratings were also assigned to participate in fire fighting parties and other emergency condition duties.  E.C. expressed the opinion that firing larger guns, such as a five inch Naval gun, could adversely affect one's hearing.  

The Veteran submitted additional evidence in support of the current claims following the conclusion of the March 2011 hearing, to include a copy of a service personnel record (SPRs).  To date, however, there is no indication that the Veteran's SPRs have been obtained and associated with the claims file.  On remand, therefore, a complete copy of the Veteran's service personnel records (SPRs) should be obtained and associated with the claims file.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.  

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for any audiological problems.  Included in the claims file is a private treatment record from L. Blumberg, M.D. dated May 2004, over 50 years after discharge from service.  The Veteran presented with recent complaints of bilateral ringing in the ears.  It was noted that the Veteran had some history of noise exposure.  The impression was neurosensory loss and tinnitus.  An audiogram conducted at that time was also interpreted to show normal hearing in the right ear sloping to a severe sensorineural hearing loss.  The left ear had normal hearing sloping to a severe mixed hearing loss.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran has not been afforded a VA examination in connection with the current claims.  Accordingly, the Veteran should be provided an examination to determine the nature and etiology of the currently diagnosed hearing loss and tinnitus, and their relationship to service, if any.

The Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his hearing loss and tinnitus since discharge from service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his bilateral hearing loss and tinnitus since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact all appropriate service departments, and/or Federal agencies to obtain a complete copy of any and all service personnel records from the Veteran's period of active Naval service from July 1948 to June 1952.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).




3.  After all of the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed bilateral hearing loss and tinnitus and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed bilateral hearing loss is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, to include the claimed in-service noise exposure.  In reaching this conclusion, the examiner is also asked to discuss the significance of the Veteran's age, post-service occupational history, and the remoteness in time since discharge from service, if any.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service, if any.  The examiner must provide a complete rationale for any stated opinion.

Additionally, the examiner is asked to express an opinion as to whether the currently diagnosed tinnitus is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, to include the claimed in-service noise exposure.  In reaching this conclusion, the examiner is also asked to discuss the significance of the Veteran's age, post-service 


occupational history, and the remoteness in time since discharge from service, if any.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service, if any.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



